Title: To John Adams from Samuel Mather, 19 July 1789
From: Mather, Samuel
To: Adams, John



Sir
London 19th. July 1789

My Friend Robert Young, Esqr. of Warwick Court Holborn having lately published an Essay on the Powers and Mechanism of Nature, in which he has advanced some new and important Doctrines, which he wishes may be investigated by the Philosophers of America, has desired me to distribute a few of them to the Persons, whom I know to be the most eminent for their Learning and Love of the Sciences—and as I know of none more so than Your Excellency, I am to request You will be pleased to accept of the herewith inclosed Book from him—and I am very happy in the opportunity it gives me of congratulating Your Excellency on your appointment to the very high and important Office to which You have been chosen by your Country, and in the execution of which, I wish You may meet with all the Success and satisfaction which I am sure your Endeavours for the Public Good will merit—
If You should be so obliging as to acknowledge the receipt of my letter, be pleased to direct for me, to the care of Saml. Rogers Esqr. No. 23 Charlotte Street Portland Place.
I have the Honor to be with very great Respect and Esteem— / Sir / Your Excellency’s / most obedient / and most humble Servant
Saml. Mather